
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.24

FRONTIER AIRLINES, INC.
2004 EQUITY INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT


        THIS INCENTIVE STOCK OPTION AGREEMENT is made as of this            day
of                        , 200     (the "Grant Date"), between Frontier
Airlines, Inc., a Colorado corporation (together with any affiliate, the
"Company"), and                        (the "Option Holder").

        1.    Grant of Option.    Pursuant to the Frontier Airlines, Inc. 2004
Equity Incentive Plan (the "Plan") and subject to the terms and conditions of
this Agreement, the Company hereby grants to the Option Holder an incentive
stock option (the "Option") to purchase                        (            )
shares of the common stock of the Company (the "Stock") at an exercise price per
share of $            (the "Option Price"). The Option is effective as of the
Grant Date. The Option is intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the "Code").

        2.    Requirements for Exercise; Vesting.    Except as provided
otherwise in this Agreement, the Option shall not become exercisable until the
Option Holder has completed one full year of continuous employment after the
Grant Date. Thereafter, the Option shall become vested and exercisable in
increments, in accordance with the following schedule, so long as the Option
Holder has remained in the continuous employment of the Company from the Grant
Date until the Vesting Date:

Employment Vesting Date


--------------------------------------------------------------------------------

  Percentage of Option That Becomes
Vested and Exercisable on Each Date

--------------------------------------------------------------------------------

First Anniversary of Grant Date   20% Second Anniversary of Grant Date   an
additional 20% Third Anniversary of Grant Date   an additional 20% Fourth
Anniversary of Grant Date   an additional 20% Fifth Anniversary of Grant Date  
an additional 20%

        Except as set forth in Section 4 and Section 5 of this Agreement, the
Option shall not be exercisable as to any shares of Stock as to which the
vesting requirements of this Section 2 have not be satisfied, regardless of the
circumstances under which the Option Holder's employment by the Company shall be
terminated. The number of shares of Stock as to which the Option may be
exercised shall be cumulative, so that once the Option shall become vested and
exercisable as to any shares of Stock it shall continue to be vested and
exercisable as to such shares, until expiration or termination of the Option as
provided in Section 4 or Section 5 hereof. If at any time the number of shares
of Stock that are covered by the vested and exercisable portion of the Option
includes a fractional share, the number of shares of Stock as to which the
Option shall be actually vested and exercisable shall be rounded down to the
next whole share of Stock.

        3.    Method for Exercising the Option.    The Option may be exercised
only by delivery of written notice of exercise in person or through certified or
registered mail, fax or overnight delivery to the Company at the following
address: Frontier Airlines, Inc., Attention: Corporate Secretary, 7001 Tower
Road, Denver, Colorado 80249, or such other address as shall be furnished in
writing to the Option Holder by the Company, and payment of the Option Price in
full as described below. Such written notice shall specify that the Option is
being exercised and the number of shares of Stock with respect to which the
Option is exercised.

        Payment of the Option Price for the Stock in full, together with any
taxes, must be made within 30 days of the delivery of the notice of exercise
(i) by certified or cashier's check payable to the Company's order, or (ii) by
wire transfer to such account as may be specified by the Company for this
purpose. Payment may be made by the Option Holder or by a broker who is
assisting the Option Holder with the exercise of the Option.

        The purchase of such Stock shall take place at the address of the
Company and be effective upon delivery of the notice of exercise and payment of
the Option Price for the Stock in full together with any applicable taxes. At
the time of purchase, a properly executed certificate or certificates
representing the Stock so purchased shall be issued by the Company and delivered
to the Option Holder or a broker designee as instructed by the Option Holder.

        The Company intends to register the shares of Stock subject to this
Option and this Option on a Form S-8 Registration Statement (or any successor or
replacement Form). Notwithstanding such registration, the Company may require
the Option Holder, as a condition of exercise of this Option, to give written
assurance in substance and form satisfactory to the Company and its counsel to
the effect that the Option Holder is acquiring the Stock for his own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate in order to comply with federal and state securities laws.
Legends evidencing such restrictions may be placed on the Stock certificates.

        4.    Adjustment of and Changes in the Common Stock.    The Option shall
be adjusted as provided in Section 11 of the Plan; provided, that no adjustment
shall be contrary to Code section 409A or shall be effected in a manner that
would subject the Option Holder to taxes and penalties under Code section 409A.

        5.    Expiration and Termination of the Option.    The Option shall
expire on the tenth (10th) anniversary of the Grant Date, (the period from the
Grant Date to the expiration date is the "Option Period") or prior to such time
as follows:

        (a)    Termination for Cause.    If the Option Holder's employment by
the Company is terminated for "cause," as determined by the Company, within the
Option Period, that portion of the Option that has not yet been exercised,
whether or not vested, shall become void, shall be forfeited and shall terminate
immediately upon the termination of employment of the Option Holder. For this
purpose, "cause" shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Option Holder, any unauthorized use of disclosure by the
Option Holder of confidential information or trade secrets of the Company or any
Affiliate, any other intentional misconduct by the Option Holder that adversely
affects the business or affairs of the Company or any Affiliate, or any other
conduct that violates the Company's policies or procedures.

        (b)    Termination Due to Disability.    If the Option Holder's
employment with the Company terminates by reason of Disability, the Option will
become fully vested and exercisable on the date of such termination. The Option
may be exercised by the Option Holder or the Option Holder's representative
until the earlier of (i) one year after the termination of employment or
(ii) the end of the Option Period. For purposes of this Agreement, "Disability"
means the status granted to an Option Holder when the Option Holder suffers a
physical or mental condition or illness that renders the Option Holder, even
with attempts by the Company to make reasonable accommodations, totally and
permanently incapable of performing essential functions of his or her job at the
Company.

        (c)    Death.    If the Option Holder dies during the Option Period
while still employed by the Company, the Option shall become fully vested and
exercisable on the date of the Option Holder's death if not otherwise fully
vested and exercisable. The Option may be exercised by the Option Holder's
Beneficiary (described below) until the earlier of (i) the date that is one year
after the date of death or (ii) the end of the Option Period.

        (d)    Termination Due to Retirement.    If the Option Holder terminates
employment on account of Retirement and the Option is not then fully vested and
exercisable, the Option shall be vested as to (1) the number of shares that were
vested on the anniversary of the Grant Date immediately preceding the date of
termination of employment plus (2) a pro rata portion of the number of
additional shares that would have vested on the anniversary of the Grant Date
immediately following the date of termination of employment based on the ratio
of (i) the number of days past from the prior anniversary of the Grant Date to
(ii) the number of days from the prior anniversary of the Grant Date to the next
anniversary of the Grant Date. The vested portion of the Option may be exercised
by the Option Holder until the earlier of (i) three (3) months following the
date of such termination of employment or (ii) the end of the Option Period.

        (e)    Termination for Other Reasons.    If the Option Holder terminates
employment during the Option Period for any reason other than cause, Disability,
death or Retirement, the portion of the Option vested on the date of termination
may be exercised by the Option Holder until the earlier of (i) three (3) months
following the date of such termination of employment, or (ii) the end of the
Option Period.

        (f)    Designation of Beneficiary.    The Optionee may designate a
beneficiary by completing a beneficiary designation from approved by the Company
and delivering the completed designation form to the Human Resources Department
of the Company. The person who is the Optionee's named beneficiary at the time
of his or her death (herein referred to as the "Beneficiary") shall be entitled
to exercise the Option, to the extent it is exercisable, after the death of the
Optionee within the time limits set forth above. The Optionee may from time to
time revoke or change his or her Beneficiary without the consent of any prior
Beneficiary by filing a new designation with the Human Resources Department of
the Company. The last such designation received by the Company will be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior the Optionee's
death, and in no event shall any designation be effective as of a date prior to
such receipt. If the Company is in doubt as to the right of any person to
exercise the Option, the Company may refuse to recognize such exercise, without
liability for any interest or dividends thereon, until the Compensation
Committee of the Company's Board of Directors (the "Committee") determines the
person entitled to exercise such Option, which determination shall be final and
conclusive.

        6.    Transferability.    The Option may not be transferred except by
will or pursuant to the laws of descent and distribution, and it shall be
exercisable during the Option Holder's life only by him, or in the event of
Disability or incapacity, by his guardian or legal representative, and after his
death, only by those entitled to do so under his will or the applicable laws of
descent and distribution. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Option or any right or privilege granted
hereunder, or upon the levy of any attachment or similar process upon the rights
and privileges herein conferred, the Option and the rights and privileges
hereunder shall become immediately null and void.

        7.    Limitation of Rights.    The Option Holder or his successor shall
have no rights as a stockholder with respect to the shares of Stock covered by
this Option until the Option Holder or his successors become the holder of
record of such shares.

        8.    Withholding.    The issuance of Stock pursuant to the exercise of
this Option shall be subject to the requirement that the Option Holder shall
make appropriate arrangements with the Company to provide for the amount of
additional income and other tax withholding applicable to the exercise of the
Option.

        9.    Miscellaneous.    

        (a)    Notices.    Any notice required or permitted to be given under
this Agreement shall be in writing and shall be given by first class registered
or certified mail, postage prepaid, or by personal delivery to the appropriate
party, addressed:

(i)If to the Company, to Frontier Airlines, Inc., Attention: Corporate
Secretary, 7001 Tower Road, Denver, Colorado 80249, or at such other address as
may have been furnished to the Option Holder in writing by the Company; or

(ii)If to the Option Holder, to the Option Holder at the address below the
Option Holder's signature, or at such other address as may have been furnished
to the Company by the Option Holder.

        Any such notice shall be deemed to have been given as of the second day
after deposit in the United States mails, postage prepaid, properly addressed as
set forth above, in the case of mailed notice, or as of the date delivered in
the case of personal delivery.

        (b)    Amendment.    Except as provided herein, this Agreement may not
be amended or otherwise modified unless evidenced in writing and signed by the
Company and the Option Holder. Notwithstanding the foregoing, this Agreement may
be amended in the sole discretion of the Committee to make any changes that are
necessary to comply with Section 409A of the Code and any guidance issued under
Section 409A of the Code. Further provided that no amendment to this Agreement,
other than an amendment to comply with Section 409A of the Code, may adversely
affect the rights of the Optionee without the Optionee's consent.

        (c)    Defined Terms.    Capitalized terms shall have the meaning set
forth in the Plan or in this Agreement.

        (d)    Compliance with Securities Laws.    This Agreement shall be
subject to the requirement that if at any time counsel to the Company shall
determine that the listing, registration or qualification of the shares of Stock
subject to the Option upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental or regulatory body, is
necessary as a condition of, or in connection with, the issuance or purchase of
such shares thereunder, the Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained on conditions acceptable to the Committee. Nothing
herein shall be deemed to require the Company to apply for or obtain such
listing, registration or qualification.

        (e)    Construction; Severability.    The section headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, and each other
provision of this Agreement shall be severable and enforceable to the extent
permitted by law.

        (f)    Waiver.    Any provision contained in this Agreement may be
waived, either generally or in any particular instance, by the Committee
appointed under the Plan, but only to the extent permitted under the Plan.

        (g)    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of the Company and the Option Holder and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

        (h)    Rights to Employment.    Nothing contained in this Agreement
shall be construed as giving the Option Holder any right to be retained in the
employ of the Company and this Agreement is limited solely to governing the
rights and obligations of the Option Holder with respect to the Stock and the
Option.

        (i)    Terms of Plan.    The terms and provisions of the Plan are
incorporated in this Agreement by reference. If there is a conflict or
inconsistency between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the terms and provisions of the Plan shall govern
and control. The Option Holder hereby acknowledges that a copy of the Plan and
the prospectus are available on the Company's internet site, that the Company
has undertaken to make a paper copy of the Plan and prospectus available at no
charge, that he has reviewed the Plan and prospectus to the extent he deems
necessary, and that he agrees to be bound by all the terms and provisions
thereof.

        (j)    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

  FRONTIER AIRLINES, INC.
 
By:


--------------------------------------------------------------------------------


 
Name:


--------------------------------------------------------------------------------


 
Title:


--------------------------------------------------------------------------------


 
OPTION HOLDER
 


--------------------------------------------------------------------------------


 
Printed Name:


--------------------------------------------------------------------------------


 
Address:


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------





QuickLinks


INCENTIVE STOCK OPTION AGREEMENT
